          Case 1:19-cv-08120-RA Document 45 Filed 08/10/20 Page 1 of 2

                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 8-10-20


 TRUSTEES OF THE NEW YORK CITY
 DISTRICT COUNCIL OF CARPENTERS
 PENSION FUND, WELFARE FUND,
 ANNUITY FUND, APPRENTICESHIP,
 JOURNEYMAN RETRAINING,
 EDUCATIONAL AND INDUSTRY FUND;
 TRUSTEES OF THE NEW YORK CITY
 DISTRICT COUNCIL OF CARPENTERS
 RELIEF AND CHARITY FUND; AND THE                           No. 19-CV-8120 (RA)
 NEW YORK CITY AND VICINITY
 CARPENTERS LABOR-MANAGEMENT                              DEFAULT JUDGMENT
 CORPORATION,

                            Plaintiff,

                       v.

 DUNCAN PARTNERS, LLC,

                            Defendants.




       The Summons and Complaint in this action having been duly served on the above-named

Defendant DUNCAN PARTNERS, LLC (“DUNCAN”), and said Defendant having failed to file

an Answer to said Complaint, and said default having been duly noted and upon the annexed

Declarations of Nicole Marimon of Default Judgment,

       NOW, on the motion of Virginia & Ambinder, LLP, attorneys for Plaintiffs, it is hereby:

ORDERED AND ADJUDICATED that Plaintiffs do recover of Duncan, the Defendant, with its

principal place of business, upon information and belief, located 20 Dubon Court, Farmingdale,

New York 11735, in the amount of $131,964.70 consisting of: (1) delinquent contributions of

$57,884.39; (2) interest through May 15, 2020 of $13,721.79; (3) promotional fund contributions
              Case 1:19-cv-08120-RA Document 45 Filed 08/10/20 Page 2 of 2




 of $1,147.75; (4) liquidated damages of $40,434.88; (5) audit costs of $3,825; (6) attorneys’ fees

 in the amount of $14,375.50; (7) costs in the amount of $575.39; (8) post judgment interest at the

 statutory rate; and (9) such further legal, equitable, or other relief as the court sees just and

 proper; and, that the plaintiffs have execution therefore.




                                                         _______________________________
                                                         Hon. Ronnie Abrams, U.S.D.J.

                                                         This document was entered on the docket on

The Clerk of Court is respectfully directed              ___________________________.
                                                          August, 10, 2020

to close this case.


SO ORDERED.



_________________________
Ronnie Abrams, U.S.D.J.
August 10, 2020
